Title: From Benjamin Franklin to John Paul Jones, 14 July 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, July 14. 1779
In compliance with the within Recommendation of M. de Sartine, I do hereby desire you to admit M. Chamillard de Varville to the Command en second of the French Voluntiers on board the Bonhomme Richard. Wishing you every kind of Success and Prosperity, I have the Honour to be, Dear Sir, Your most obedient & most humble Servant
B Franklin
To the honourable Jno Paul Jones Esqr
